Case 2:19-cv-01327-NR Document 17-6 Filed 01/02/20 Page 1of3

EXHIBIT D

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8" Floor, New York, New York 10005
(212) 742-0001 — Fax (212) 742-0005

 

 
Case 2:19-cv-01327-NR Document 17-6 Filed 01/02/20 Page 2 of 3

M

letter
1 message

 

Deidra Hubay <mstm.communication.director@gmail.com>
To: ralosieniecki@gmail.com

Mon, Sep 2, 2019 at 11:59 AM

Besi,
eo
aii

EndMst.org

 
  

baler
coma,
rasa,
beet

Deidra Hubay
cay

Trai
1

 

tae HTL Comrmcmaltee Diente dpemany com
Metsere FroM3T org EaeeDe

Deidra Hubay

Military Sexual Trauma Movement

Executive Director of Operations & Communications
EndMST.org/ExecDir

Military
Sexual
Trauma
Movement

 

CONFIDENTIALITY NOTICE:

The contents of this email message and any attachments are intended solely for the addressee(s) and may
contain confidential and/or privileged information and may be legally protected from disclosure. If you are
not the intended recipient of this message or their agent, or if this message has been addressed to you in
error, please immediately alert the sender by reply email and then delete this message and any
atiachmenis. If you are not the intended recipient, you are hereby notified that any use, dissemination,
copying, or storage of this message or its attachments is strictly prohibited.

501(c)4 DISCLOSURE:

The Military Sexual Trauma Movement, Inc. is a registered 501 (c)4 non-profit organization. Donations are not
tax deductible. Donations go towards lobbying elected officials to enact laws that protect the social welfare of
service members and veterans who have experienced Military Sexual Trauma by enacting the Military Sexual
Trauma Victims Bill of Rights. To donate to our cause please visit: EndMST.org/Donate

“AEA nete ee a

‘tp School Excusal Letter - Losieniecki.pdf _
103 KB
Case 2:19-cv-01327-NR Document 17-6 Filed 01/02/20 Page 3 of 3

MILITARY
SEXUAL
TRAUMA

Mi ovement September 01, 2019

Janelle Marina Mendez
anelle@janeil oO
EndMST.org

RE: Military Sexual Trauma Movement Conference in Washington D.C.

To Whom This May Concern:

One of your students, Robert A. Losieniecki, will be the photographer-on-duty for Military Sexual
Trauma Movement, Inc. Our Movement will be in Washington D.C. from Sept. 10th to Sept.

15th to host a conference and to uphold our civic duties by speaking with our legislators about
Military Sexual Trauma. Due to Robert's instrumental role in documenting this educational
experience, | respectfully ask that you excuse his absence so that he may help raise awareness
and fulfill his civic duties surrounding Military Sexual Trauma. This is a tremendous opportunity

for the student to meet with their legislators, hear speakers, and educate themselves and the
public.

If you would like to know more information feel free to contact me
directly.

Thank you in advance,
Janelle M. Mendez

Founder & CEO
Military Sexual
Trauma Movement
